


Exhibit 10.19


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
RESELLER Agreement
THIS RESELLER AGREEMENT (“Agreement”) is entered into as of this 13th day of
November 2014 (the “Effective Date”), between Versata Software, Inc., a
corporation f/k/a Trilogy Software, Inc. existing under the laws of Delaware
with its principal place of business at 401 Congress, Suite 2650, Austin, Texas
78730, Versata Development Group, Inc., corporation existing under the laws of
Delaware with its principal place of business at 401 Congress, Suite 2650,
Austin, Texas 78730 and Versata, Inc., corporation existing under the laws of
Delaware with its principal place of business at 401 Congress, Suite 2650,
Austin, Texas 78730, on the one hand (which together with their Affiliates and
their permitted successors and assigns are collectively referred to herein as
“Versata”); and Callidus Software, Inc., a corporation existing under the laws
of Delaware with its principal place of business at 6200 Stoneridge Mall Road,
Suite 500, Pleasanton, California 94588 (which together with its Affiliates and
its permitted successors and assigns is collectively referred to herein as
“Callidus”), on the other hand.
WITNESSETH
WHEREAS, Versata and Callidus wish to enter into a reseller arrangement for
their mutual benefit that allows Callidus to resell certain Versata software
products;
WHEREAS, Versata and Callidus are engaged in a lawsuit, styled Versata Software,
Inc., Versata Development Group, Inc., and Versata, Inc. v. Callidus Software,
Inc., Civil Action No. 1:12-cv-00931-SLR, pending in the United States District
Court for the District of Delaware (the “Civil Action”) as well as five covered
business method review proceedings before the United States Patent and Trademark
Office, styled Callidus Software, Inc. v. Versata Software, Inc. and Versata
Development Group, Inc., Case No. CBM2013-00052 (regarding claims 1-22 of U.S.
Patent No. 7,904,326), Callidus Software, Inc. v. Versata Software, Inc. and
Versata Development Group, Inc., Case No. CBM2013-00053 (regarding claims 1,2
and 35-47 of U.S. Patent No. 7,958,024), Callidus Software, Inc. v. Versata
Software, Inc. and Versata Development Group, Inc., Case No. CBM2013-00054
(regarding claims 1, 12-25, 30-32 and 42-43 of U.S. Patent No. 7,908,304),
Callidus Software, Inc. v. Versata Software, Inc. and Versata Development Group,
Inc., Case No. CBM2014-00117 (regarding claims 2-11,26-29,33-41 and 44-46 of
U.S. Patent No. 7,908,304) and Callidus Software, Inc. v. Versata Software, Inc.
and Versata Development Group, Inc., Case No. CBM2014-00118 (regarding claims
3-34 of U.S. Patent No. 7,958,024) (collectively, the “CBM Proceedings”);
WHEREAS, in the Civil Action, Versata has asserted the Versata patents in suit
against certain Callidus products and Callidus has asserted the Callidus patents
in suit against certain Versata products;
WHEREAS, Versata and Callidus, in contemplation of the uncertainties of the
disputed Civil Action and the CBM Proceedings, desire to compromise and settle
the claims and counterclaims alleged in the Civil Action and in the CBM
Proceedings; and
WHEREAS, Versata and Callidus have agreed to enter into a collaborative
agreement and therefore wish to avoid future patent disputes and/or patent
litigation between one another;
NOW, THEREFORE, in consideration of the mutual promises and obligations recited
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Versata and Callidus agree as follows:
1.    DEFINITIONS. The following terms used in this Agreement shall have the
meanings set forth below:


1.An “Affiliate” of, or Entity “Affiliated” with, a specified Entity, is an
Entity that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by, or is under common Control with, the Entity specified. For
purposes of this definition, “controls” and “controlled” includes the
possession, directly or indirectly, of the power to direct the management and
policies of an Entity, whether through the ownership of voting securities,
contract, or otherwise. For Versata, its “Affiliates” include but are not
limited to the entities listed in Appendix A.


2.“Agreement” means this Reseller Agreement.


3.“Callidus Covenanting Parties” means Callidus and its Affiliates.






--------------------------------------------------------------------------------




4.“Callidus Licensed Product” as used herein, means Callidus’s
TrueComp/TrueProducer integrated software product.


5.“Callidus Issued Patents” as used herein, means all worldwide issued patents
currently owned by Callidus or assigned to Callidus as of the Effective Date of
this Agreement.


6.“Callidus Patents” as used herein, means all worldwide patents and patent
applications currently or hereafter owned by Callidus, assigned to Callidus,
acquired by Callidus or its Affiliates, or otherwise assertable by Callidus on
or after the Effective Date of this Agreement.


7.“Callidus patents in suit” as used herein, means U.S. Patent No. 6,269,355,
U.S Patent No. 6,850,924, and U.S. Patent No. 6,473,748 and all related patents
and pending applications.


8.“Entity” means an individual, a corporation, a partnership, an association, a
joint-stock company, a trust, or any other incorporated or unincorporated
business organization.


9.“Parties” means Versata and Callidus, and a “Party” means either of them.


10.The “Releases” refer to the releases described in Sections 5.1 and 5.2.


11.“Versata Covenanting Parties” means Versata and its Affiliates.


12.“Versata Licensed Products” as used herein, means the Versata Business Rules
Management System (BRMS) and/or any software developed by or for any Versata
customer or licensee using BRMS, as well as the products identified in Appendix
B.


13.“Versata Resell Products” as used herein, means the Versata products listed
on Appendix C.


14.“Versata Patents,” as used herein, means all worldwide patents and patent
applications currently or hereafter owned by Versata, assigned to Versata,
acquired by Versata or its Affiliates, or otherwise assertable by Versata on or
after the Effective Date of this Agreement.


15.“Versata patents in suit,” as used herein, means U.S. Patent No. 7,904,326,
U.S. Patent No. 7,958,024, and U.S. Patent No. 7,908,304 and all related patents
and pending applications.


1.
RESELLER PROVISIONS



1.Appointment. Callidus is hereby appointed as an authorized reseller of the
Versata Resell Products.


2.Term. Callidus will remain an authorized reseller of the Versata Resell
Products for a period of 5 years from the Effective Date. Callidus’s status as
an authorized reseller will automatically renew every 5 years unless either
Party notifies the other Party in writing as described in Section 9 below, that
it wishes to terminate the authorized reseller relationship.


3.Royalty Rate. Versata Software, Inc. shall be paid a twenty percent (20%)
royalty by Callidus for each license of the Versata Resell Products sold to an
end user. The parties agree that Callidus has not committed to a minimum sales
quota nor does it have a minimum royalty obligation (except as set forth in
Section 7.2).






--------------------------------------------------------------------------------




4.End User Contract. The end user agreements to license the Versata Resell
Products shall be mutually agreed upon by the Parties. The end user agreement
will specify which Party will contract directly with the end user, which Party
will provide support and maintenance, and will include other standard and
customary terms. To the extent that the Versata Resell Products is licensed to
an end user under a structure whereby Versata is the contracting party with the
end user, a form substantially the same as that attached as Appendix D shall be
used.


5.Kick off Meeting. Within thirty (30) days of this Agreement, the Parties shall
hold an initial meeting (in person or by teleconference) between appropriate
executives of each Party to discuss initial planning for going to market.


2.
COVENANT-NOT-TO-SUE



1.Versata’s Covenant not to Sue Callidus. Versata, for itself and all Versata
Covenanting Parties, hereby covenants not to institute, prosecute or otherwise
pursue any suit or action against Callidus for infringement of any of the
Versata Patents. As part of this Covenant-not-to-Sue, Versata will not challenge
the subject matter eligibility, validity or enforceability of any of the
Callidus Patents during the period of the Covenant-not-to-Sue. Likewise, Versata
shall not assist or cooperate with any entity in any way in pursuit of any
position opposed to the subject matter eligibility, validity, or enforceability
of any Callidus Patent in any proceeding, including any CBM, IPR or other
proceeding under the America Invents Act (AIA). This Covenant-not-to-Sue shall
terminate if Callidus violates Section 3.2, or fails to cure a default of
Section 6.1, as provided in Section 10.1 of this Agreement.


2.Callidus’s Covenant not to Sue Versata. Callidus, for itself and all Callidus
Covenanting Parties, hereby covenants not to institute, prosecute or otherwise
pursue any suit or action against Versata for infringement of any of the
Callidus Patents. As part of this Covenant-not-to-Sue, Callidus will not
challenge the subject matter eligibility, validity or enforceability of any of
the Versata Patents during the period of the Covenant-not-to-Sue. Likewise,
Callidus shall not assist or cooperate with any entity in any way in pursuit of
any position opposed to the subject matter eligibility, validity, or
enforceability of any Versata Patent in any proceeding, including any CBM, IPR
or other proceeding under the America Invents Act (AIA). This
Covenant-not-to-Sue shall terminate if Versata violates Section 3.1 of this
Agreement.


3.
LICENSE GRANTS

1.Versata’s Grant of Nonexclusive License to Callidus. Versata grants to
Callidus the right to resell and distribute the Versata Resell Products, subject
to the terms of Section 2. Subject to the terms and conditions contained in this
Agreement, Versata hereby grants to Callidus a fully paid-up, royalty-free,
irrevocable, nonexclusive, nontransferable (except as set forth in Section 7.1
below), worldwide license for the Versata patents in suit to: (i) make, use,
sell, develop, publish, distribute, lease, license, export, import, have made,
offer to sell or otherwise transfer the Callidus Licensed Product (including
both tangible or intangible offerings such as services, whether temporary or
permanent); and (ii) practice any method covered by any claim of the Versata
patents in suit for the life of the Versata patents in suit (the "Versata
License").


2.Callidus’s Grant of Nonexclusive License to Versata. Subject to the terms and
conditions contained in this Agreement, Callidus hereby grants to Versata a
fully paid-up, royalty-free, irrevocable, nonexclusive, nontransferable (except
as set forth in Section 7.1 below), worldwide license for the Callidus Issued
Patents to: (i) make, use, sell, develop, publish, distribute, lease, license,
export, import, have made, offer to sell or otherwise transfer the Versata
Licensed Products (including both tangible or intangible offerings such as
services, whether temporary or permanent); and (ii) practice any method covered
by any claim of the Callidus Issued Patents for the life of the Callidus Issued
Patents (the "Callidus License").


4.
MUTUAL RELEASES AND DISMISSAL

1.Release by Versata. As of the Effective Date and continuing for so long as
Callidus remains in compliance with Section 6.1 below, Versata, on behalf of
itself and its Affiliates, principals, employees, agents, successors and assigns
as of the Effective Date, shall and does hereby release and forever discharge
Callidus and any parent, subsidiary, or other Affiliated or related corporations
or entities, and each of their respective current and former officers,
directors, agents, employees, representatives, and attorneys from any and all
claims, actions, causes of action, suits, damages, duties, rights, obligations,
liabilities, adjustments, responsibilities, judgments and demands, known or
unknown, at law or in equity, of whatever character in any way




--------------------------------------------------------------------------------




that Versata may have against Callidus, for any reason or event occurring prior
to the Effective Date, including, but not limited to, any of the foregoing
relating to, based upon, or arising out of, the Civil Action or the CBM
Proceedings.


2.Release by Callidus. Callidus, on behalf of itself and its Affiliates,
principals, employees, agents, successors and assigns as of the Effective Date,
shall and does hereby release and forever discharge Versata and any parent,
subsidiary, or other Affiliated or related corporations or entities, and each of
their respective current and former officers, directors, agents, employees,
representatives, and attorneys from any and all claims, actions, causes of
action, suits, damages, duties, rights, obligations, liabilities, adjustments,
responsibilities, judgments and demands, known or unknown, at law or in equity,
of whatever character in any way that Callidus may have against Versata, for any
reason or event occurring prior to the Effective Date, including, but not
limited to, any of the forgoing relating to, based upon, or arising out of, the
Civil Action or the CBM Proceedings.


3.Dismissal of the Civil Action. Within five (5) business days of the Effective
Date of this Agreement, the Parties shall file a Stipulation of Dismissal
pursuant to F.R.C.P. 41(a), dismissing with prejudice all claims and
counterclaims made therein and specifying that all costs incurred therein
(including attorneys’ and expert fees and expenses) shall be borne solely by the
Party incurring such costs. Each of the Parties shall bear its own costs with
regard to the Civil Action, such filings, and this Agreement. If Callidus fails
to comply with Section 6.1 below, Callidus will not oppose a motion by Versata
pursuant to Fed. R. Civ. R. 60(b)(3), 60(b)(5), and/or 60(b)(6) to seek relief
from said dismissal.


4.Termination of the CBM Proceedings. Within five (5) business days of the
Effective Date of this Agreement, the Parties shall jointly request
authorization for, and shall thereafter file, Joint Motions to Terminate each of
the CBM Proceedings together with a true and correct copy of this Agreement and
requests to keep the Agreement as business confidential information and separate
from the files of the involved patents. After the Effective Date, Callidus shall
not engage in any action (except in furtherance and support of termination or
postponement of oral hearing), make any argument, or assert any position opposed
to the subject matter eligibility, validity or enforceability of any Versata
Patent in the CBM Proceedings. Each Party shall bear its own costs in connection
with the CBM Proceedings, including any attorneys’ and expert fees and expenses.


5.Agreement Obligations not Released. The Releases above do not release any
obligations under this Agreement or prevent any Party or its Affiliates from
enforcing the terms and conditions of this Agreement against any other Party or
its Affiliates.


5.
SETTLEMENT CONSIDERATION

1.Cash Settlement Amount. Versata and Callidus agree that in exchange for the
License and other rights granted herein, Callidus shall make a non-refundable
payment of Four Million Five Hundred Thousand U.S. Dollars ($4,500,000) in
payments of Five Hundred Thousand U.S. Dollars ($500,000.00) per quarter for
nine quarters (the “Cash Settlement Amount”). The payment schedule is as
follows:


$500,000     January 31, 2015
$500,000     April 30, 2015
$500,000     July 31, 2015
$500,000     October 31, 2015
$500,000     January 31, 2016
$500,000     April 30, 2016
$500,000     July 31, 2016
$500,000     October 31, 2016
$500,000     January 31, 2017


(a)Tax Liability and Full Payment to Versata. Each Party shall bear its own tax
liability with respect to this Agreement and the associated rights and
obligations hereto. The Parties agree to cooperate and to complete and provide
tax forms and other documents or information reasonably required by applicable
tax authorities, in a timely manner upon being supplied such documents or
requested for such information by the other Party.


2.Payment Instructions. The payments to be made hereunder shall be made by wire
transfer to Versata as follows:




--------------------------------------------------------------------------------




 
Account No
1881258220
Name of the account
VERSATA SOFTWARE INC
 Routing #
111000753
SWIFT
MNBDUS33
Lockbox mailing address
 PO BOX 671635
DALLAS, TX 75267-1635
Bank Address
300, West 6th Street, Suite 1300, Austin, TX, 78701



6.
LIMITATION ON RELEASES AND LICENSES

1.Transferability Matters. Versata, on the one hand, and Callidus, on the other
hand, may not assign any rights or delegate any duties under this Agreement to
any third party without the prior written consent of the other, and any
attempted assignment without such consent shall be null and void.


2.Effect of Merger or Acquisition. In the event that either Party is acquired by
or merges with another entity, the Covenant-not-to-Sue and Licenses in this
Agreement shall only cover the products of the Party that were in existence
prior to the acquisition or merger, or any subsequent versions of those products
that are natural extensions of the original product and shall not include any
components from any such entity that was involved with such merger or
acquisition. The Covenant-not-to-Sue and Licenses shall not apply to any
products, services, or functionality obtained as a result of such acquisition or
merger.


Should Callidus be the surviving company or exercise management or voting
control over an acquisition of a company with annual revenues of up to $50
million, the products and services of such acquired entity shall become subject
to this Agreement and will have any of the rights and licenses (and be subject
to any of the covenants) set forth in this Agreement.
Should Callidus be the surviving company or exercise management or voting
control over an acquisition of a company with annual revenues of $50 million or
more, the products and services of such acquired entity (the “Significant
Acquired Assets”) shall not be subject to this Agreement nor will it have any of
the rights or licenses (or be subject to any of the covenants) set forth in this
Agreement. Notwithstanding the foregoing, Callidus shall have the right to elect
to include the Significant Acquired Assets under this Agreement (the “Opt In
Election”). The Opt In Election shall be exercised by Callidus providing written
notice to Versata promptly upon any such acquisition of Significant Acquired
Assets.
The Parties agree that the Opt In Election would represent a significant
expansion in the reseller relationship. Therefore, immediately upon such Opt In
Election, Callidus shall make a one-time, royalty payment in the amount
described below:
Acquired Entity Annual Revenue Royalty:
$50-70 million $3 million
$70-100 million $5 million
Upon such Opt In Election and payment of the Royalty, the Significant Acquired
Assets shall become subject to this Agreement and will have any of the rights
and licenses (and be subject to any of the covenants) set forth in this
Agreement.


3.Change of Control. In the event of any change of control for Callidus, any
payment amounts scheduled to be paid for the future shall become due immediately
upon that change of control.


4.No Grants to Third Parties. Except as stated herein, the Releases are not
intended as, and are not the grant of, a license or any other rights under
either the Versata Patents or the Callidus Patents to any third party, not
expressly licensed or released.




--------------------------------------------------------------------------------






5.No Sublicense. Neither Party shall have the right to sublicense any right
granted hereunder.


6.Reservation of Rights. Each Party reserves all rights and licenses not
expressly granted to pursuant to this Agreement.


7.
TERM AND TERMINATION



1.Term. This Agreement shall become effective as of the Effective Date and shall
continue unless and until terminated under section 8.2 below. All other rights
and obligations under this Agreement shall survive any such expiration.


2.Termination. This Agreement shall terminate upon Default as set forth in
Sections 10.2 and 10.3 below. The Covenant-not-to-Sue and Licenses granted shall
be revoked as though the Covenant-not-to-Sue and Licenses were never granted.
 
8.
NOTICES



All notices required or permitted under this Agreement shall refer to this
Agreement and will be deemed given: (a) when delivered personally; (b) when sent
by confirmed facsimile; or (c) three (3) business days after deposit with an
internationally recognized commercial overnight carrier specifying next-day
delivery, with written verification of receipt. All such notices, requests,
demands, and other communications shall be sent to the following:
For CALLIDUS SOFTWARE, INC.:
 
Attn: Michelle Novotny, V.P., Associate General Counsel
Before February 15, 2015:
6200 Stoneridge Mall Road, Suite 500
Pleasanton, California 94588
Fax: (925) 251-0525


After February 15, 2015:
4140 Dublin Boulevard, Suite 300
Dublin, California 94568
Fax: (925) 251-0525


For VERSATA:
Attn: CFO, Versata Software, Inc.
401 Congress Ave.
Suite 2650
Austin, Texas 78730


Cc: Lance Jones
Jones & Spross, LLC
5121 Crystal Water
Austin, Texas 78735


9.
DEFAULT AND CURE



1.In the event that Callidus fails to comply with any of its monetary payment
obligations pursuant to Section 6.1, Callidus shall have fifteen (15) days upon
receipt of written notice from Versata (pursuant to Section 9) to cure its
alleged failure to comply with its payment obligations. If Callidus fails to
cure the failure to comply in the fifteen (15) day period, Callidus shall pay
the remaining balance of the Cash Settlement Amount of Section 6.1 within thirty
(30) days.






--------------------------------------------------------------------------------




2.In the event that Callidus fails to comply with Section 6.1 and further fails
to make payment pursuant to Section 10.1 above, Versata may elect, by written
notice to Callidus pursuant to Section 9, to immediately terminate the
Covenant-not-to-Sue and Licenses as set forth in Section 8.2 with respect to
Callidus. In such event, Versata may then seek to enforce this Agreement and
recover any remaining balance of the Cash Settlement Amount owed by Callidus, in
addition to interest, attorneys’ fees, and costs. The Parties agree that such
enforcement shall be resolved by binding arbitration in the state of Delaware.
The arbitration shall be conducted on a confidential basis pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted by a panel of three persons experienced in
intellectual property and licensing. Within fifteen (15) days after initiation
of arbitration, each Party shall select one person to act as arbitrator; and the
two Party-selected arbitrators shall select a third arbitrator within fifteen
(15) days of their appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the AAA. An award as a result of any such arbitration proceeding
may be entered in any court of competent jurisdiction.


3.In the event that Versata or Callidus violates Section 3.1 or 3.2 of this
Agreement, respectively, the other Party may terminate this Agreement.


10.
GENERAL PROVISIONS



1.Non-warranty. Nothing in this Agreement shall be construed as a warranty or
representation that making, using or selling of products or services by or for
the either Party will be free from infringement of any patents other than the
Versata Patents and Callidus Patents as described above.


2.Successors, Subsidiaries, and Assigns. Except as otherwise provided herein,
this Agreement shall be binding upon and shall inure to the benefit of Versata
and Callidus, and their respective agents, representatives, subsidiaries,
successors, trustees, heirs and assigns. Each Party shall advise every such
successor, trustee, heir or assign, of the rights of the other Party pursuant to
this Agreement, and shall further advise that such successor, trustee, heir or
assign to the Versata Patents or Callidus Patents (or any of them individually)
or this Agreement, takes such patents subject to the rights granted hereunder.


3.Entire Agreement. Each of the Parties acknowledges that no person has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject matter hereof, to induce the execution
of this instrument, and each signatory hereby acknowledges that such signatory
has not executed this instrument in reliance upon any such promise,
representation or warranty. This Agreement constitutes the entire agreement
between the parties and supersedes all prior negotiations, representations or
agreements between the parties, either written or oral, on the subject matter
hereof. This Agreement may be amended only by written instrument designated as
an amendment to this Agreement and executed by the Parties hereto or their
respective successors, heirs or assigns.


4.Names and Trademarks. Except as provided for under Section 2, nothing
contained in this Agreement shall be construed as conferring any rights to use
in advertising, publicity, or other marketing activities, any name, trademark,
or other designation of either Party hereto, including any contraction,
abbreviation, or simulation of any of the foregoing, and each Party hereto
agrees not to use the existence of this Agreement in any marketing activity,
whether public or private.


5.Third Party Actions. Nothing contained in this Agreement shall be construed as
(a) creating an obligation to bring or prosecute actions or suits against third
parties for infringement, or to secure and/or maintain any of its intellectual
property rights or (b) limiting the rights that a party has outside the scope of
this Agreement.
  
6.Effective Date. This Agreement will become effective upon the exchange, via
electronic mail, of PDF copies of the required signatures and such PDF copies
shall be binding and effective as if they were original signatures. The parties
will thereafter exchange formal signed originals of this Agreement for their
permanent records.


7.Applicable Law. This Agreement shall be governed by and construed in
accordance with the federal patent laws of the United States and the laws of the
State of Delaware without regard to principles of conflicts of law.


8.Use of Patented Technology
    




--------------------------------------------------------------------------------




(a)Versata and Callidus shall have no liability for any claim, loss, cost,
damage (consequential or otherwise), or expense of any kind or nature caused in
whole or in part, directly or indirectly, by the technology or rights covered by
this Agreement or the above covenants-not-to-sue.


9.Confidentiality
    
(a)Versata and Callidus shall keep all terms and conditions of this Agreement
strictly confidential and Versata and Callidus shall not now or hereafter
disclose such terms and conditions to any third party, except: (i) with the
prior written consent of the other Party, (ii) as may be required by applicable
law, regulation or order of a governmental authority of competent jurisdiction,
including without limitation the reporting and disclosure requirements of The
NASDAQ Stock Market or the Securities and Exchange Commission, (iii) during the
course of litigation so long as the disclosure of such terms and conditions is
subject to the same restrictions as is the confidential information of the other
litigating parties, such restrictions are embodied in a court-entered protective
order limiting disclosure to outside counsel only for use in the subject
litigation and, to the extent reasonably practical, such disclosing Party
provides the other Party written notice at least ten (10) business days prior to
such disclosure, or (iv) in confidence to the professional legal and financial
counsel representing such Party but only with respect to such Party’s legal or
financial obligations relating to this Agreement, and not for use in any other
litigation or licensing efforts or negotiations. With respect to the foregoing
(ii), such disclosing Party shall, to the extent legally permissible and
reasonable, provide the other Party with prior written notice of such applicable
law, regulation or order and, at the request of the other Party, use reasonable
efforts to limit the disclosure of the terms and conditions of this Agreement,
including but not limited to seeking a protective order or other confidential
treatment.


IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement as of the Effective Date.






Versata Software, Inc.




By:__/s/ Andrew S. Price________
Name:  Andrew S. Price         
Title:  Chief Financial Officer      
Dated this 13th of November, 2014



Versata Development Group, Inc.


By:__ /s/ Andrew S. Price _________
Name:   Andrew S. Price         
Title:   Chief Financial Officer      
Dated this 13th of November, 2014
Versata, Inc.


By:__ /s/ Andrew S. Price_________
Name:   Andrew S. Price         
Title:   Chief Financial Officer      




Dated this 13th of November, 2014
Callidus Software, Inc.


By:__/s/ Bob Corey______________
Name:  Bob Corey         
Title:  Chief Financial Officer                             
Dated this November 13, 2014





  








--------------------------------------------------------------------------------






Appendix A


[*]






--------------------------------------------------------------------------------




Appendix B



 
PRODUCT
 
Retail Energy CIM - Retail Energy CIS
 
Retail Energy CIM - eBill/eLetter
 
Retail Energy CIM - Email Notification
 
Retail Energy CIM - Print & Mail/ "Fulfillment"
  
Retail Energy CIM -- B2B Portal
 
Sales Commission Mgmt -- Sales Commission Application / Module
 
Smart Meter Data Services -- Energy Management Service / EMS
 
Smart Meter Data Services -- Virtual Time Of Usev / VTOU
 
Retail Energy EDI Management -- EDI Data Exchange
 
GCE Retail Box
 
GCE Wholesales Box
 
GCE Midmarket Box
 
GCE Basic Data
 
GCE Business Process Modeler
 
GCE Echange
 
GCE Development Environment
 
GCE Webservices Bundle
 
GCE Workflow
 
GCE XDME Case Tool
 
GCE Transconfig
 
GCE Additionnal Connex environment
 
GCE Digital Document Manager
 
GCE Connecteur Vekia
 
GCE Full Central User
 
GCE Lite user
 
GCE e-Finance Users
 
GCE Mobile Users (Bip 'n Go)
 
GCE Supplier & Provider Extranet User
 
GCE Extranet Customer User
 
GCE Internet Access
 
GCE Import
 
GCE Cereal
 
GCE Supply Chain Execution (SCE)
 
GCE-SCE-Voice Stock Counting
 
GCE-SCE-Voice Picking
 
GCE-SCE-Voice Spliting
 
GCE - Retail pack
 
GCE - Neeet Pack - Solucia
 
GCE - SCE Pack
 
GCE - Business Object universe - Sales
 
GCE - Business Object universe - Purchase





--------------------------------------------------------------------------------




GCE - Business Object universe - Logistic
GCE - Business Object universe - Finance
GCE - Business Object universe - Retail
Spiral -- J2B
Spiral -- Progest
Spiral -- SpiMobile
Spiral -- MagOffice
Spiral -- NetPOS
Update/CRM web (including CRM.connector [Exchange])
Update/CRM light (including CRM.connector [Exchange])
Update/CRM offline
CRM.mobile
CRM.pad
CRM.phone
CRM.connector (Exchange)
CRM.connectLive
CRM.connectLive (in combination with connector)
CRM.mobile (add-on)
CRM.pad (add-on)
CRM.connectLive (add-on-web)
CRM.connectLive (add-on web + connector)
Extra language
Extra language Chinese-simplified / Japanese / Thai / Korean / Turkish
CRM.interface + CRM.webservices - 1st instance
CRM.interface + CRM.webservices - from 2nd  instance
CRM.cockpit additional instances
Savvion
Data Extend Semantec Integrator
SonicMQ
SonicESB
Actional
Trilogy Build System Client
Trilogy Build System Controller
Trilogy Build System Dispatcher
Trilogy Build System Server Core
Trilogy Build System Notification Server
Trilogy Build System Registration Controller
Trilogy Build System Reporting Server
DMS Distributor Administration
DMS Hierarchies
DMS Credential Management
DMS Contract Kits and Agreements
DMS Accumulation-Based Compensation Engine
DMS Primary Compensation Engine
DMS Primary Compensation Manager
Trilogy Data Loader





--------------------------------------------------------------------------------




SC Web
Trilogy MCC Commission Engine
Trilogy MCC Commission Java Parallel API
MCC Catalog
MCC Commission Quota Manager
MCC Commission Workbench
MCC Order Server
Trilogy MCC Commission Manager
Trilogy MCC Commission Services
Trilogy MCC Config
Trilogy MCC Config Views
SC Commission Java
SC Backbone
Trilogy Replicator Engine - Java
DMS Payment and Debt Management
DMS Debt Management
DMS Transaction Manager
Trilogy Computer Product Workbench
Checker for Windows and Windows NT
Patch Offering for Trilogy MCC 2.2.67
Engine Server
FFC COM
FFC COM Developer
FFC HTML
FFC HTML Developer
FFC Java
FFC Java Developer
JC Bridge
Open Replicator
Pricer Objects
SC Catalog
SC Catalog Manager
SC Commission
SC Commission Designer
SC Commission Manager
SC Commission Operator
SC Commission Replication
SC Commission Sales Rep Dashboard
SC Commission Views
SC Commission Interactions
SC Commission Ledger Management
SC Commission Management
SC Commission Reporting
SC Commission Workbench
SC Commission Ledger
SC Commission Engine COM





--------------------------------------------------------------------------------




SC Commission Engine Java
SC Commission Sales Force Dashboard
SC Commission User Maintenance Tool
SC Commission Wizards
SC Config
SC Config Manager
SC Config Power Pack
SC Config Power Pack Manager
SC Config Power Pack Performance Edition
SC Contract
SC Contract Manager
SC Diagram Manager
SC Explorer
SC Form Server
SC Order Oracle
SC Portfolio
SC Portfolio Manager
SC Pricebook
SC Pricer
SC Pricer Manager
SC Pricer Methods
SC Promotion
SC Promotion Manager
SC Proposal
SC Proposal Manager
Trilogy MCC Platform
Trilogy MCC Content Management
Trilogy MCC Pricer
Trilogy SalesBUILDER Wizard HTML
Trilogy SalesBUILDER Wizard Studio
Trilogy MCC Quote
Trilogy MCC Sample Site
Trilogy MCC Workflow2 Service
Trilogy MCC eFeedback
Trilogy MCC Workflow Designer
MCC Commission Territory Manager
MCC Commission Sales Force Dashboard
Trilogy MCC Commission Compensation Analysis
Trilogy MCC Content Distributor Management System
Trilogy MCC FS Business Object Model
Trilogy MCC Rating
Trilogy MCC Rating Client
Trilogy MCC Rating Integration
Trilogy MCC Rating Manager
Trilogy MCC User Manager
Trilogy Ford.com





--------------------------------------------------------------------------------




Trilogy MCC Actuate Connector
Trilogy MCC Airlines Matcher
Trilogy MCC CRM Contact Center
Trilogy MCC Census Management
Trilogy MCC Cerium
Trilogy MCC DMS 13
Trilogy MCC Dashboard Toolkit
Trilogy MCC Depreciated Pricer
Trilogy MCC Distributor Management System
Trilogy MCC eTree
Trilogy MCC Needs Analysis
Trilogy MCC Personalization
Trilogy MCC Telecom Financial Analysis
Trilogy MCC Telecom Tendering
Trilogy MCC Test Core
Trilogy MCC WebViews Framework
Trilogy MCC Workplace
Trilogy Primary Compensation Engine
eStation Standards Management
eStation Attribute-Based Search Catalog
SC Quote
SC Quote Manager
SC Report
SC Report Manager
SC SAP Connector
SC SAP Connector Java
SalesBUILDER Engine Manager for Windows 95NT
SalesBUILDER Engine for Windows 95NT
SalesBUILDER Engine
SalesBUILDER Wizard
SalesBUILDER Wizard Java
SalesBUILDER API Pak
Trilogy Backbone Java
Trilogy Report
Trilogy Solution Sales - Storage Advisor
Trilogy Solution Sales - Storage Advisor Test Framework
Trilogy Solution Sales - Storage Advisor Integration Module
SalesBUILDER Rapid Access Visual Editor
Trilogy Backbone SDK
Trilogy Backbone COM
Trilogy Backbone Manager Java
Trilogy Workspace
SC Pricing Analysis
SC Promotion Funds Management
SC Rating Manager
SC Commission Java Parallel API





--------------------------------------------------------------------------------




MCC Rating Patch
Trilogy MCC Needs Analysis Patch
Trilogy MCC Config Patch
Trilogy MCC Workflow2 Service Patch
CPW Test product
CPW Server
CPW SBBridge
CPW SBBridge Test
TSS Test Product
Trilogy Knowledge Base Quality Manager
Storage Advisor common utilities
ISMP Patch Offering
Trilogy Variable Marketing Management: Authoring
Trilogy Variable Marketing Management: Communication
SC Pricer Bridge
SC Pricer Engine
MCC Catalog Manager
Trilogy IMaint
Trilogy Development Kit for Silk
Trilogy Development Kit for WebLOAD
Trilogy Scripts for MKS
DMS Backward Compatibility
DMS Loader
Sun Webdesk
Trilogy Scripts for MKS
Trilogy Knowledge Base Requirements Manager
World Wide Dealing System
Trilogy Knowledge Base Development Studio
PDEF Offering - Consulting
PDEF Offering
Trilogy KB Model Automation with Sun model templates
Trilogy KB Model Automation with SGI model templates
Trilogy KB Model Automation with Sun model templates
Trilogy KB Model Automation with SGI model templates
Trilogy Distribution Channel Management
Trilogy Incentive Designer
Trilogy Incentive Manager
Trilogy Build System Web Interface
Trilogy iCore Web Interface
Trilogy iCore Webservice
Trilogy Agency RADAR
Trilogy Agency RADAR (Server)
Silk Sample
ICS Beans
Trilogy Knowledge Base Requirements Manager Testing Framework
Trilogy Sales Optimizer





--------------------------------------------------------------------------------




Trilogy Profit Analyzer
myfolder Offering
ACM Export Consulting Source Code
PDEF Export Consulting Source Code
SOE Export Consulting Source Code
Customer Management Module
Order Management Module
Contact Center Platform Module
MCC Swing Catalog Manager
Contact Center Pricer Manager
Trilogy Guided Selling
SalesBUILDER Reflex
SalesBUILDER for Flash
Material Cost Analysis
ADI Recommended Order User Interface
Material Cost Analytics
Trilogy Web Commission Manager
Trilogy Web Services
FormBuilder
AdPrefsToolbar
AdPrefsServer
FirefoxInstaller
DingServer
DingClient
DingIncentiveEntrySite
Versata Correspondence
Versata Product Information Manager
Versata Product Information Manager Lite
ADI Recommended Order Optimization Server
ADI Recommended Order MDF Engine
Trilogy Reporting Tests
SC Object Studio
SC Backbone (COM)
Trilogy Business Intelligence & Reporting
DCM iDashBoards Integration
Trilogy Replicator - COM
Trilogy JC Bridge
Trilogy Report Manager
Trilogy Object Manager
BRMS Standard Edition
BRMS Enterprise Edition
BRMS 2012
BRMS 2015
Corizon 2014 Standard
Corizon 2014 Enterprise
Ravenflow RAVEN





--------------------------------------------------------------------------------




TenFold 2014 Standard
TenFold 2014 Enterprise
Clear Tech Tranzax 2012 Standard
Clear Tech Tranzax 2012 Enterprise





Appendix C


RESELL PRODUCTS
Pricer Objects
SC Pricer
SC Pricer Manager
SC Pricer Methods
Trilogy MCC Pricer
Trilogy MCC Depreciated Pricer
SC Pricer Bridge
SC Pricer Engine
Contact Center Pricer Manager
Trilogy SalesBUILDER Wizard HTML
Trilogy SalesBUILDER Wizard Studio
SalesBUILDER Engine Manager for Windows 95NT
SalesBUILDER Engine for Windows 95NT
SalesBUILDER Engine
SalesBUILDER Wizard
SalesBUILDER Wizard Java
SalesBUILDER API Pak
SalesBUILDER Rapid Access Visual Editor
SalesBUILDER Reflex
SalesBUILDER for Flash
Corizon 2014 Standard
Corizon 2014 Enterprise
Ravenflow RAVEN
TenFold 2014 Standard
TenFold 2014 Enterprise
Clear Tech Tranzax 2012 Standard
Clear Tech Tranzax 2012 Enterprise
BRMS Standard Edition
BRMS Enterprise Edition
BRMS 2012
BRMS 2015



Appendix D
MASTER SUBSCRIPTION AGREEMENT






--------------------------------------------------------------------------------




This Master Subscription Agreement that has been referenced in the Quote, along
with the Quote, comprise a binding “Subscription Agreement” between the Customer
(as identified on the Quote) and Versata Software, Inc. (“Licensor”/ “Service
Provider”, as that term is used in the Quote) and shall govern any license
granted by Licensor to the Customer under the Quote. The Subscription Agreement
sets forth the terms and conditions under which Customer may (i) use Licensor’s
proprietary software (the “Application(s)”) that is specifically licensed to
Customer pursuant to a schedule (the “Quote(s)”); and (ii) use the user
documentation that Licensor makes generally available in hard copy or electronic
form to its general customer base in conjunction with the licensing of such
Applications (the “Documentation”); and (iii) receive Maintenance and Support
for the Software pursuant to the Maintenance and Support Services Terms and
Conditions at the service level set forth under the applicable Quote
(collectively, the “Maintenance and Support Services”). The term “Software”
shall mean the Applications listed in any Quote and the Documentation delivered
to Customer pursuant to the provisions of this Subscription Agreement.


Customer acknowledges and agrees that it is not relying on any agreement,
representation, statement or warranty (whether or not in writing) made or given
prior to the Quote Effective Date, except as expressly provided herein with
respect to the Software provided hereunder or any Maintenance and Support
Services under the applicable Quote.


By signing/agreeing to a Quote, each party acknowledges that it has read,
understands, and agrees to the terms of this Subscription Agreement.


GENERAL TERMS AND CONDITIONS


1. SUBSCRIPTION GRANT AND RIGHT OF USE


1.1. Subscription Grant. Any Software licensed hereunder shall be licensed
pursuant to a separate Quote. Unless otherwise specifically stated in the Quote,
each such license shall be a fixed term, worldwide, nonexclusive, royalty free
(upon full payment of subscription fees), and nontransferable license to Use
only the object code version of the Software, solely to perform those functions
defined in the Documentation, and subject to all limitations and restrictions
contained herein (“Use”). Web access for permitted third parties’ Use shall be
defined in the applicable Quote if such access is to be permitted under this
Subscription Agreement. The Software may only be Used on the hardware and
software components, including client machines, servers, and internetworking
devices within Customer’s internal computer network at Customer’s location. The
Subscription license shall expire upon expiration of the Term described on the
Quote unless and until renewed as per the terms and conditions of renewal set
forth in the Quote.


1.2. Subscription Type. Unless otherwise specifically stated in the Quote, the
type of license granted shall be a Named User Subscription. A “Named User
Subscription” shall mean that the Software licensed pursuant to the Quote may be
Used by a limited number of individual users, each identified by a unique user
id (the “Named User”), the maximum number of which is specified in the Quote.
Customer may designate different Named Users at any time without notice to
Licensor so long as the permitted number of Named Users is not exceeded. If the
Quote identifies the scope of the license to be a “Site Subscription,” a “Site
Subscription” shall mean that the Software licensed pursuant to the Quote may be
Used by an unlimited number of individual users solely for the internal Use and
benefit of Customer, subject to the terms of this Subscription Agreement. A
“Device Subscription” shall mean that the Software licensed pursuant to the
Quote may be Used on the number of devices indicated in the Quote. A “Server
Subscription” shall mean that the Software licensed pursuant to the Quote may be
Used on no more than the number of servers indicated in the Quote. The scope of
any license other than a Named User Subscription, Site Subscription, Device
Subscription, or Server Subscription must be expressly designated and defined in
detail in a Quote. In no event shall any of the licenses denoted above be
construed to mean a concurrent user license.


1.3. Use. Individuals authorized under the applicable Quote to Use the Software
(“Authorized Users”) may Use the Software solely to support Customer’s own
internal operations, in the operating software environment specified on the
applicable Quote (the “Platform”) and only for the Software licensed herein.
Individuals who access the Software, directly or indirectly, whether via a
Licensor provided interface or otherwise, and/or cause the Software to perform
any functions must be Authorized Users. Authorized Users shall not (i) access
the Software to process, or permit to be processed, the data of any other party;
or (ii) access the Software for service bureau or commercial time-sharing use.
If the Software licensed under a Quote is to be installed on a computer
connected to the World Wide Web, as authorized in the applicable Quote, Customer
shall not allow any web site, that is not fully owned by Customer, to frame,
syndicate, distribute, replicate, or copy any portion of Customer’s web site
that provides direct or indirect access to the Software. Unless otherwise
expressly permitted in the Quote and subject to Section 1.4 below, Customer
shall not permit any subsidiaries, affiliated entities, or third parties to
access the Software.


1.4. Authorized Users. Unless otherwise specifically provided in the Quote,
Authorized Users shall only consist of (i) employees of Customer and (ii)
subject to Section 5, “Confidentiality”, third party contractors of Customer who
do not




--------------------------------------------------------------------------------




compete with Licensor (“Permitted Contractors”). Permitted Contractors may Use
the Software only at Customer’s place of business or in the presence of Customer
personnel.


1.5. Additional Restrictions. In no event shall Customer disassemble, decompile,
or reverse engineer the Software or Confidential Information (as defined in
Section 5) or permit others to do so. Disassembling, decompiling, and reverse
engineering include, without limitation: (i) converting the Software from a
machine-readable form into a human-readable form; (ii) disassembling or
decompiling the Software by using any means or methods to translate
machine-dependent or machine-independent object code into the original
human-readable source code or any approximation thereof; (iii) examining the
machine-readable object code that controls the Software’s operation and creating
the original source code or any approximation thereof by, for example, studying
the Software’s behavior in response to a variety of inputs; or (iv) performing
any other activity related to the Software that could be construed to be reverse
engineering, disassembling, or decompiling. To the extent any such activity may
be permitted pursuant to written agreement, the results thereof shall be deemed
Confidential Information subject to the requirements of this Subscription
Agreement. Customer may use Licensor’s Confidential Information solely in
connection with the Software and pursuant to the terms of this Subscription
Agreement.


1.6. Foreign Nationals and Subcontracting. Subject to the provisions of Section
5, Licensor shall have the right to use third parties, including but not limited
to, employees or third party contractors of Licensor’s affiliates and
subsidiaries (the “Subcontractors”), who may be foreign nationals, in
performance of its obligations and services hereunder and, for purposes of this
Section 1.6, all references to Licensor or its employees shall be deemed to
include such Subcontractors. Customer acknowledges that Licensor employs foreign
nationals, and that these foreign national employees will work, on Licensor’s
behalf, to perform its obligations hereunder.


1.7. Technical Data. Customer shall not provide to Licensor any Technical Data
as that term is defined in the International Traffic in Arms Regulations
(“ITAR”) at 22 CFR 120.10. Customer shall certify that all information provided
to Licensor has been reviewed and scrubbed so that all Technical Data and other
sensitive information relevant to Customer’s ITAR regulated projects has been
removed and the information provided is only relevant to bug reports on Licensor
products.


2. PAYMENT
2.1. Subscription Fees. Unless otherwise provided in the Quote, Licensor may
invoice Customer for all license fees and all other charges due thereunder
immediately following the Quote Effective Date.


2.2. Payment Due Date. All invoices shall be payable by Customer in United
States dollars and payment shall be due thirty (30) days after the invoice date.
Notwithstanding any provision to the contrary, any and all payments required to
be made hereunder shall be timely made, and no payments to Licensor shall be
withheld, delayed, reduced or refunded if Licensor has fully performed its
material obligations and its inability to meet any schedule or delivery
requirements is caused by Customer’s failure to provide certain of its
facilities, computer resources, software programs, project management
activities, personnel, and business information as are required to perform any
of Licensor’s obligations hereunder.


2.3. Late Payment. Any late payment shall be subject to any costs of collection
(including reasonable legal fees) and shall bear interest at the rate of one and
one-half percent (1.5%) per month (prorated for partial periods) or at the
maximum rate permitted by law, whichever is less.


2.4. Purchase Orders. Customer may provide Licensor with a valid purchase order,
upon execution of a License Schedule. Notwithstanding anything to the contrary
herein, purchase orders are to be used solely for Customer’s accounting purposes
and any terms and conditions contained therein shall be deemed null and void
with respect to the parties’ relationship and this Agreement. Any such purchase
order provided to Licensor shall in no way relieve Customer of any obligation
entered into pursuant to this Agreement including, but not limited to, its
obligation to pay Licensor in a timely fashion.


2.5. Invoice Dispute Resolution. Without limiting any rights or obligations
under the Subscription Agreement, including Section 2.3 above, the following
steps will be taken if an invoice becomes past due. Licensor’s accounts
receivable and Customer’s accounts payable representatives shall use all
reasonable efforts to facilitate immediate payment of the invoice. In the event
Licensor does not receive a commitment for prompt payment, each party shall
escalate the matter to Licensor’s Customer Partner, or designated financial
officer and Customer’s Vice President (the “Final Escalation”) for investigation
and resolution. Notwithstanding anything to the contrary, the initial contact
with Customer’s Vice President pursuant to such Final Escalation shall
constitute “notice of default” pursuant to Section 9.2.


2.6. Taxes. All amounts required to be paid hereunder do not include any amount
for taxes or levy (including interest and penalties). Customer shall reimburse
Licensor and hold Licensor harmless for all sales, use, VAT, excise, property or
other taxes or levies which Licensor is required to collect or remit to
applicable tax authorities. This provision does not apply to Licensor’s




--------------------------------------------------------------------------------




income or franchise taxes, or any taxes for which Customer is exempt, provided
Customer has furnished Licensor with a valid tax exemption certificate.


3. DELIVERY/VERIFICATION
3.1. Delivery. Unless otherwise specifically provided in the Quote, Licensor
shall deliver to Customer one master copy of the licensed Software (each a
“Master Copy”) solely for the purpose of allowing Customer to make one copy of
the Master Copy for Use by each Authorized User. Customer’s right to reproduce
the Master Copy shall be limited to the Authorized Reproduction Location,
defined as the address for Customer on Quote. Customer shall assume all
responsibility for the quality of the copies made by Customer. For purposes of
this Subscription Agreement, delivery shall be deemed complete when Licensor
physically delivers, or causes a third party to deliver, a Master Copy to
Customer, or makes the Master Copy available to Customer for downloading from
Licensor’s File Transfer Protocol (“FTP”) site and has provided Customer with
the appropriate authorization to access the FTP site. Licensor will provide
Customer with a license key that is required to activate and use the Software.
The license key will be provided via email or other like method at Licensor’s
discretion. The license key is used to ensure that the Software operates in
accordance with the license granted to the Customer in this Subscription
Agreement. As such, the Software may contain time-out devices, counter devices,
or other similar devices intended to prevent the Software from being used beyond
the bounds of the license. Customer consents to such activity and agrees not to
disable, attempt to disable or tamper with the license key system or any other
such license enforcement technology.


3.2. Archival and Backup Copies. Subject to the restrictions set forth herein,
Customer may make a reasonable number of copies of the Master Copy solely for
archival purposes and backup use in accordance with Customer’s standard backup
processes in emergency situations.


3.3. Marking. Customer shall include all copyright notices, proprietary legends,
any trademark and service mark attributions, any patent markings, and other
indicia of ownership and confidential markings on all copies of the Software and
any other Licensor materials provided to Customer, in the content and format
contained on the Master Copy and such Licensor materials. Customer shall pay all
duplication and distribution costs incurred by Customer in making copies of the
Software, and shall also pay all custom duties and fees if applicable. Subject
only to the license granted herein, all copies of the Software and any other
Licensor materials provided to Customer are the property of Licensor or its
third party licensors from whom Licensor has obtained marketing rights (the
“Third Party Licensors”).


3.4. Records. Customer shall keep and maintain complete and accurate records of
each copy of the Software including any and all pertinent distribution
information. If the license is a Named User Subscription, Customer shall, upon
Licensor’s request, provide reports to Licensor specifying the cumulative total
of copies, and all other reasonably pertinent distribution information. All
reports shall be delivered to Licensor within thirty (30) days of such request.


3.5. Verification. Customer agrees that Licensor may, upon thirty (30) days
prior written notice, enter Customer’s premises to verify Customer’s compliance
with the provisions of this Subscription Agreement. Licensor’s inspections shall
be limited to (i) one annual inspection (unless Licensor believes that it has
just cause for multiple inspections); (ii) Customer’s normal business hours; and
(iii) those records pertaining to the Software licensed hereunder or other
Licensor Confidential Information. Licensor’s rights of inspection shall remain
in effect through the period ending six (6) months from the termination or
expiration of this Subscription Agreement and any applicable license hereunder.


4. OWNERSHIP
By signing the applicable Quote, Customer irrevocably acknowledges that, subject
to the licenses granted herein, Customer has no ownership interest in the
Software, or Licensor materials provided to Customer. Licensor shall own all
right, title, and interest in such Software, or Licensor materials, subject to
any limitations associated with intellectual property rights of third parties.
Licensor reserves all rights not specifically granted herein.


5. CONFIDENTIALITY
5.1. Definition. All information which is defined as Confidential Information
hereunder in tangible form shall be marked as “Confidential” or the like or, if
intangible (e.g. visually or orally disclosed), shall be designated as being
confidential at the time of disclosure and shall be confirmed as such in writing
within thirty (30) days of the initial disclosure.
“Confidential Information” may include all technical, product, business,
financial, and other information regarding the business and software programs of
either party, its customers, employees, investors, contractors, vendors and
suppliers, including but not limited to programming techniques and methods,
research and development, computer programs, documentation, marketing plans,
customer identity, and business methods. Without limiting the generality of the
foregoing, Confidential Information shall include all information and materials
disclosed orally or in any other form, regarding Licensor’s software products or
software product development, including, but not limited to, the configuration
techniques, data classification techniques, user interface, applications
programming interfaces, data modeling and management techniques, data
structures, and other information of or




--------------------------------------------------------------------------------




relating to Licensor’s software products or derived from testing or other use
thereof. Confidential Information includes all such Confidential Information
that may have been disclosed by either party to the other party, before or after
the first Quote Effective Date. Confidential Information includes information
generally not publicly known, whether tangible or intangible and in whatever
form or medium provided, as well as any information generated by a party that
contains, reflects, or is derived from such information. For the purpose of this
entire Section 5, ‘Licensor’ shall include all its Affiliates. “Affiliate” under
this Subscription Agreement shall mean any entity, directly or indirectly,
controlled by or under common control with or controlling a party to this
Subscription Agreement.


5.2. Confidentiality of Software. The following is deemed Licensor Confidential
Information with or without marking or written confirmation: (i) the Software
and other related materials furnished by Licensor; (ii) the oral and visual
information relating to the Software and provided in Licensor’s training
classes; and (iii) Licensor’s representation methods of modeled data.


5.3. Exceptions. Without granting any right or license, the obligations of the
parties hereunder shall not apply to any material or information that: (i) is or
becomes a part of the public domain through no act or omission by the receiving
party; (ii) is independently developed by the receiving party without use of the
disclosing party’s Confidential Information; (iii) is rightfully obtained from a
third party without any obligation of confidentiality to the receiving party; or
(iv) is already known by the receiving party without any obligation of
confidentiality prior to obtaining the Confidential Information from the
disclosing party. In addition, neither party shall be liable for disclosure of
Confidential Information if made in response to a valid order of a court or
authorized agency of government, provided that notice is promptly given to the
party whose Confidential Information is to be disclosed so that such party may
seek a protective order and engage in other efforts to minimize the required
disclosure. The parties shall cooperate fully in seeking such protective order
and in engaging in such other efforts.


5.4. Ownership of Confidential Information. Nothing in this Subscription
Agreement shall be construed to convey any title or ownership rights to the
Software or other Licensor Confidential Information or to any patent, copyright,
trademark, or trade secret embodied therein, or to grant any other right, title,
or ownership interest in Licensor Confidential Information to Customer. Nothing
in this Subscription Agreement shall be construed to convey any title or
ownership rights to Customer’s Confidential Information or to any patent,
copyright, trademark, or trade secret embodied therein, or to grant any other
right, title, or ownership interest in the Customer Confidential Information to
Licensor. Neither party shall, in whole or in part, sell, lease, license,
assign, transfer, or disclose the Confidential Information to any third party
and shall not copy, reproduce or distribute the Confidential Information except
as expressly permitted in this Subscription Agreement. Each party shall take
every reasonable precaution, but no less than those precautions used to protect
its own Confidential Information, to prevent the theft, disclosure, and the
unauthorized copying, reproduction or distribution of the Confidential
Information.


5.5. Non-Disclosure. Each party agrees at all times to use all reasonable
efforts, but in any case no less than the efforts that each party uses in the
protection of its own Confidential Information of like value to protect
Confidential Information belonging to the other party. Each party agrees to
restrict access to the other party’s Confidential Information only to those
employees, who (i) require access in the course of their assigned duties and
responsibilities, and (ii) have agreed in writing to be bound by provisions no
less restrictive than those set forth in this Section 5. Notwithstanding
anything contained hereunder and subject to the Confidentiality obligations set
forth under this Section 5, all references to Licensor or its employees under
this Section 5 shall be deemed to include such employees of Affiliates and
Subcontractors and Licensor will ensure that its Subcontractors abide by the
applicable terms of the Subscription Agreement.


5.6. Injunctive Relief. Each party acknowledges that any unauthorized disclosure
or use of the Confidential Information would cause the other party imminent
irreparable injury and that such party shall be entitled to, in addition to any
other remedies available at law or in equity, temporary, preliminary, and
permanent injunctive relief in the event the other party does not fulfill its
obligations under this Section 5.


5.7. Suggestions/Improvements to Software. Notwithstanding this Section 5,
unless otherwise expressly agreed in writing, all suggestions, solutions,
improvements, corrections, and other contributions provided by Customer
regarding the Software or other Licensor materials provided to Customer shall be
owned by Licensor, and Customer hereby agrees to assign any such rights to
Licensor. Nothing in this Subscription Agreement or the applicable Quote shall
preclude Licensor from using in any manner or for any purpose it deems
necessary, the know-how, techniques, or procedures acquired or used by Licensor
in the performance of any services hereunder.


5.8. Return of Confidential Information. Upon the written request of disclosing
party, receiving party shall return or destroy (and certify such destruction in
a signed writing) all Confidential Information of disclosing party, including
all copies thereof and materials incorporating such Confidential Information,
whether in physical or electronic form. Each party may retain a copy of the
other party’s Confidential Information solely for archival purposes. To the
extent that it is impracticable to return or




--------------------------------------------------------------------------------




destroy any Confidential Information, and with respect to any copies retained
for archival purposes, receiving party shall continue to maintain the
Confidential Information in accordance with this Subscription Agreement. The
confidentiality obligations set forth in this Subscription Agreement shall
survive the termination of this Subscription Agreement and remain in full force
and effect until such Confidential Information, through no act or omission of
receiving party, ceases to be Confidential Information as defined hereunder.


6. WARRANTY
6.1. Software Warranty. Licensor warrants that for a period of ninety (90) days
from the applicable Quote Effective Date (the “Warranty Period”), the
Applications will materially conform to the functional specifications set forth
in the Documentation (the “Specifications”). Should the Applications fail to
materially conform to such Specifications during the Warranty Period, Customer
shall promptly notify Licensor in writing on or before the last day of the
Warranty Period and identify with specificity the nonconformance. To the extent
that the nonconformance exists in a current, unaltered release of the
Applications, Licensor shall, at its option (and cost and expense), either (i)
correct the nonconformance or, (ii) replace the nonconforming Applications or,
(iii) if neither of the foregoing options is commercially reasonable, terminate
the license for the Software. Upon such termination of the license and
Customer’s return of the Software pursuant to Section 9 below, Licensor will
refund to Customer, as Customer’s sole remedy for such Application, all license
fees paid by Customer for such Application.


6.2. Authorized Representative. Customer and Licensor warrant that each has the
right to enter into this Subscription Agreement and that the Subscription
Agreement and all Quotes executed hereunder shall be executed by an authorized
representative of each entity.


6.3. Disclaimer of Warranties. ANY AND ALL SOFTWARE CUSTOMIZATIONS,
DOCUMENTATION, CONFIDENTIAL INFORMATION AND ANY OTHER TECHNOLOGY OR MATERIALS
PROVIDED BY LICENSOR TO THE CUSTOMER ARE PROVIDED “AS IS” AND WITHOUT WARRANTY
OF ANY KIND. EXCEPT AS OTHERWISE STATED IN THIS SUBSCRIPTION AGREEMENT, LICENSOR
MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT.


6.4. No Modifications. Notwithstanding anything to the contrary in this Section
6, any and all warranties under this Subscription Agreement are VOID if Customer
has made changes to the Software or has permitted any changes to be made other
than by or with the express, written approval of Licensor.


7. INFRINGEMENT
7.1. Indemnity. Licensor will defend at its expense any cause of action brought
against Customer, to the extent that such cause of action is based on a claim
that the Software, as delivered by Licensor to Customer, infringes a United
States patent, copyright, or trade secret of a third party. Licensor will pay
those costs and damages finally awarded by a court of final jurisdiction (with
no further appeals being possible) against Customer pursuant to any such claim
or paid in settlement of any such claim if such settlement was approved in
advance and in writing by Licensor. Customer may retain its own counsel at
Customer’s own expense.


7.2. Customer Obligations. Licensor shall have no liability under this Section 7
unless:
7.2.1. Customer notifies Licensor in writing immediately after Customer becomes
aware of a claim or the possibility thereof; and
7.2.2. Licensor has sole control of the settlement, compromise, negotiation, and
defense of any such action; and
7.2.3. Customer cooperates, in good faith, in the defense of any such legal
action.


7.3. No Liability. Licensor shall have no liability for any claim of
infringement based on (i) Software which has been modified by parties other than
Licensor; (ii) Customer’s use of the Software in conjunction with data where use
with such data gave rise to the infringement claim; or (iii) Customer’s use of
the Software with non-Licensor software or hardware, where use with such other
software or hardware gave rise to the infringement claim.


7.4. Remedies. Should the Software become, or in Licensor’s opinion is likely to
become, the subject of a claim of infringement, Licensor may, at its option, (i)
obtain the right for Customer to continue using the Software; (ii) replace or
modify the Software so it is no longer infringing or reduces the likelihood that
it will be determined to be infringing; or (iii) if neither of the foregoing
options is commercially reasonable, terminate the license for the Software. Upon
such termination of the licenses and Customer’s return of the Software pursuant
to Section 9 below, Licensor will refund to Customer, as Customer’s sole remedy
for such license termination, all subscription fees paid by Customer for the
terminated license, less an amount equal to one-thirty-sixth (1/36th) of the
subscription fees for each month or any portion thereof which has elapsed since




--------------------------------------------------------------------------------




the Quote Effective Date of such terminated license. THIS SECTION 7 STATES THE
ENTIRE LIABILITY OF LICENSOR WITH RESPECT TO ANY CLAIM OF INFRINGEMENT REGARDING
THE SOFTWARE.


8. LIMITATION OF LIABILITY
8.1. Liability Cap. IN NO EVENT SHALL LICENSOR, LICENSOR’S THIRD PARTY LICENSORS
OR SUBCONTRACTORS BE LIABLE UNDER ANY THEORY OF LIABILITY, WHETHER IN AN
EQUITABLE, LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR CONTRACT, STRICT
LIABILITY, INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, FOR DAMAGES
WHICH, IN THE AGGREGATE, EXCEED THE AMOUNT OF THE FEES PAID BY CUSTOMER FOR THE
SOFTWARE, SERVICES, COURSES, OR COURSE MATERIALS, WHICH GAVE RISE TO SUCH
DAMAGES DURING THE TWELVE MONTH PERIOD IMMEDIATLEY PRECEEDING THE FILING OF SUCH
CLAIM AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.


8.2. Disclaimer of Damages. IN NO EVENT SHALL LICENSOR, LICENSOR’S THIRD PARTY
LICENSORS OR SUBCONTRACTORS BE LIABLE UNDER ANY THEORY OF LIABILITY, WHETHER IN
AN EQUITABLE, LEGAL, OR COMMON LAW ACTION ARISING HEREUNDER FOR CONTRACT, STRICT
LIABILITY, INDEMNITY, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF
ANY KIND AND HOWEVER CAUSED INCLUDING, BUT NOT LIMITED TO, BUSINESS INTERRUPTION
OR LOSS OF PROFITS, BUSINESS OPPORTUNITIES, OR GOODWILL ARISING HEREUNDER EVEN
IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGE, AND NOTWITHSTANDING THE FAILURE
OF ESSENTIAL PURPOSE OF ANY REMEDY.


9. TERM AND TERMINATION
9.1. Term. The term of this Subscription Agreement shall continue until the
termination of the last Quote.


9.2. Termination by Licensor. This Subscription Agreement and any license, Quote
created hereunder may be terminated by Licensor: (i) if Customer fails to make
any payments due hereunder within fifteen (15) days after Licensor delivers
notice of default to Customer; (ii) by giving prior written notice to Customer
if Customer fails to perform any material obligation required of it hereunder,
and such failure is not cured within thirty (30) days from Customer’s receipt of
Licensor’s notice to cure such non-performance of material obligation; or (iii)
if Customer files a petition for bankruptcy or insolvency, has an involuntary
petition filed against it, commences an action providing for relief under
bankruptcy laws, files for the appointment of a receiver, or is adjudicated a
bankrupt concern.


9.3. Termination by Customer. This Subscription Agreement may be terminated by
Customer by giving prior written notice to Licensor if Licensor fails to perform
any material obligation required of it hereunder, and such failure is not cured
within thirty (30) days from Licensor’s receipt of Customer’s notice to cure
such non-performance of material obligation.


9.4. Termination of Subscriptions. Upon expiration of the Term set forth in the
Quote or upon termination of this Subscription Agreement or any license
hereunder, Customer’s rights to the affected Software, Licensor Confidential
Information, and other Licensor materials (collectively “Materials”) shall
cease. Customer shall immediately stop using such Materials and shall return
such Materials to Licensor, or destroy all copies thereof. In addition, Customer
shall provide Licensor with written certification signed by an officer of
Customer, that all copies of the Materials have been returned or destroyed and
that no copies have been retained by Customer for any purpose whatsoever.
Following termination, any use of the Materials by Customer shall be an
infringement and/or misappropriation of Licensor’s proprietary rights in the
Materials. Upon termination of this Subscription Agreement by Customer, Licensor
shall have no further obligation or liability hereunder and all fees due under
the Subscription Agreement shall become due and payable to Licensor immediately
upon such termination.


9.5. Other Remedies. Termination of this Subscription Agreement or any license
created hereunder shall not limit either party from pursuing other remedies
available to it, including injunctive relief, nor shall such termination relieve
Customer’s obligation to pay all fees that have accrued or are otherwise owed by
Customer under this Subscription Agreement including, but not limited to, any
Quote, or exhibit.


10. MISCELLANEOUS
10.1. Import/Export. Customer shall comply with all then-current export and
import laws and regulations of the United States and such other governments as
are applicable when Using the Software. Customer hereby certifies that it will
not directly or indirectly export, re-export, transship, or transmit the
Software, or any portion thereof, or related information, media, or products in
violation of United States laws and regulations.






--------------------------------------------------------------------------------




10.2. Compliance With Laws. Both parties agree to comply with all applicable
laws, regulations, and ordinances relating to such party’s performance under
this Subscription Agreement. The parties agree that the Subscription Agreement
shall not be governed by the United Nations Convention on the International Sale
of Goods or by UCITA, the application of which is expressly excluded.


10.3. Assignment. Customer may not assign this Subscription Agreement or
transfer any license created hereunder, by operation of law, change of control
or otherwise (“Assign”) without the prior written consent of Licensor, and such
consent shall not be unreasonably withheld. Any assignment or transfer or
increase in scope by Customer in violation of this Section shall be null and
void.


10.4. Survival. The provisions set forth in Sections 2, 3.3, 3.4, 3.5, 4, 5,
6.3, 8, 9.5 and 9.5 and 10 of this Subscription Agreement shall survive
termination or expiration of this Subscription Agreement and any applicable
license hereunder.


10.5. Notices. Any notice required under this Subscription Agreement shall be
given in writing and shall be deemed effective upon delivery to the party
addressed. All notices shall be sent to the applicable address specified on the
Quote or to such other address as the parties may designate in writing. Unless
otherwise specified, all notices to Licensor shall be sent to the attention of
the Contracts Manager. Any notice of material breach by Customer to Licensor
hereunder, shall include a detailed description of any alleged breach and a
description of the steps that Customer understands must be taken by Licensor to
resolve the failure. Licensor shall have thirty (30) days from Licensor’s
receipt of such notice to complete the cure.


10.6. Force Majeure. Licensor shall not be liable to Customer for any delay or
failure of Licensor to perform its obligations hereunder if such delay or
failure arises from any cause or causes beyond the reasonable control of
Licensor. Such causes shall include, but are not limited to, acts of God,
floods, fires, loss of electricity or other utilities, or delays by Customer in
providing required resources or support or performing any other requirements
hereunder.


10.7. Conflict. In the event of a conflict between the terms and conditions of
this Subscription Agreement, a Quote, or an exhibit, , the terms and conditions
of the Quote, or exhibit shall prevail, in that order.


10.8. Restricted Rights. Use of the Software by or for the United States
Government is conditioned upon the Government agreeing that the Software is
subject to Restricted Rights as provided under the provisions set forth in FAR
52.227-19. Customer shall be responsible for ensuring that this provision is
included in all agreements with the United States Government and that the
Software, when delivered to the Government, is correctly marked as required by
applicable Government regulations governing such Restricted Rights as of such
delivery.


10.9. Entire Agreement. This Subscription Agreement, including any separately
executed Quotes and any exhibits, shall constitute the entire agreement between
the parties regarding the subject matter hereof and supersede all proposals and
prior discussions and writings between the parties with respect thereto. All
terms respecting the subject matter of the Subscription Agreement and contained
in invoices, acknowledgments, shipping instructions, or other forms exchanged
between the Parties shall be void and of no effect.


10.10. Modifications. The parties agree that this Subscription Agreement cannot
be altered, amended or modified, except by a writing signed by an authorized
representative of each party.


10.11. Nonsolicitation. During the term of this Subscription Agreement and for a
period of two (2) years thereafter, Customer agrees not to hire, solicit, nor
attempt to solicit, the services of any employee or Subcontractor of Licensor
without the prior written consent of Licensor. Customer further agrees not to
hire, solicit, nor attempt to solicit, the services of any former employee or
Subcontractor of Licensor for a period of one (1) year from such former
employee’s or Subcontractor’s last date of service with Licensor. Violation of
this provision shall entitle Licensor to liquidated damages against Customer
equal to two hundred percent (200%) of the solicited person’s gross annual
compensation.


10.12. Headings. Headings are for reference purposes only, have no substantive
effect, and shall not enter into the interpretation hereof.


10.13. No Waiver. No failure or delay in enforcing any right or exercising any
remedy will be deemed a waiver of any right or remedy.


10.14. Severability and Reformation. Each provision of this Subscription
Agreement is a separately enforceable provision. If any provision of this
Subscription Agreement is determined to be or becomes unenforceable or illegal,
such provision shall be




--------------------------------------------------------------------------------




reformed to the minimum extent necessary in order for this Subscription
Agreement to remain in effect in accordance with its terms as modified by such
reformation.


10.15. Independent Contractor. Licensor is an independent contractor and nothing
in this Subscription Agreement shall be deemed to make Licensor an agent,
employee, partner or joint venturer of Customer. Neither party shall have
authority to bind, commit, or otherwise obligate the other party in any manner
whatsoever.


10.16. Dispute Resolution. Any dispute, controversy or claim arising under, out
of or relating to this Subscription Agreement and any subsequent amendments of
this Subscription Agreement, including, without limitation, its formation,
validity, binding effect, interpretation, performance, breach or termination, as
well as non-contractual claims, shall be submitted to mediation in accordance
with the WIPO Mediation Rules. The place of mediation shall be Austin, Texas.
The language to be used in the mediation shall be English. If, and to the extent
that, any such dispute, controversy or claim has not been settled pursuant to
the mediation within sixty (60) days of the commencement of the mediation, it
shall, upon the filing of a Request for Arbitration by either party, be referred
to and finally determined by arbitration in accordance with the WIPO Expedited
Arbitration Rules. Alternatively, if, before the expiration of the said period
of sixty (60) days, either party fails to participate or to continue to
participate in the mediation, the dispute, controversy or claim shall, upon the
filing of a Request for Arbitration by the other party, be referred to and
finally determined by arbitration in accordance with the WIPO Expedited
Arbitration Rules. The place of arbitration shall be Austin, Texas. The language
to be used in the arbitral proceedings shall be English. The parties may apply
to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction, or other interim or conservatory relief as necessary,
without breach of this Section and without abridgment of the powers of the
arbitrator. Notwithstanding anything contained hereunder, Customer agrees and
acknowledges that no dispute resolution or litigation shall be pursued by
Customer for any breach of this Subscription Agreement until and unless Licensor
has received written notice, pursuant to Section 10.5 and had an opportunity to
cure any alleged breach.


10.17. Choice of Law. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED AND
INTERPRETED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE CONFLICTS OF
LAW PROVISIONS OF ANY STATE OR JURISDICTION.






